J-S46007-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA


                    v.

ANATOLIY V. VERETNOV

                         Appellant                   No. 1467 MDA 2016


               Appeal from the PCRA Order November 9, 2015
               In the Court of Common Pleas of Centre County
                         Criminal Division at No(s):
                          CP-14-CR-0001128-2010
                          CP-14-CR-0001137-2010
                          CP-14-CR-0001160-2010


BEFORE: BOWES, J., OLSON, J., AND STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                         FILED OCTOBER 17, 2017

      Anatoliy V. Veretnov appeals nunc pro tunc from the November 9, 2015

order denying him PCRA relief.       We vacate the order and remand for

consideration of Appellant’s allegations of PCRA counsel’s ineffectiveness.

      These three actions were consolidated for trial, which included co-

defendants Alexi    Semionov, Maksim Illarionov, and Dmitriy Litvinov.

Appellant was granted a mistrial during his first 2011 trial, after Semionov

decided to enter a guilty plea and agreed to be a witness against his three co-

defendants.   Thereafter, Appellant filed a motion to bar retrial on double

jeopardy grounds, that motion was denied, and we affirmed the order denying


* Former Justice specially assigned to the Superior Court.
J-S46007-17



Appellant’s double jeopardy motion. Commonwealth v. Veretnov, 46 A.3d

809 (Pa.Super. 2012) (unpublished memorandum).

      On June 22, 2012, at docket number CP-14-CR-1128-2010, Appellant

was found guilty by a jury of one count each of robbery, theft by unlawful

taking or disposition, receiving stolen property, kidnapping, and simple

assault, and three counts of criminal conspiracy. At docket number CP-14-

CR-1137-2010, the jury determined that Appellant committed one count of

robbery, criminal attempt, and criminal conspiracy to commit robbery and two

counts of simple assault and reckless endangerment. For purposes of docket

number CP-14-CR-1160-2010, Appellant was found guilty of one count each

of theft by unlawful taking or disposition, receiving stolen property, and

criminal mischief, seven counts of robbery, and nine counts of criminal

conspiracy.

      On July 20, 2012, the court imposed a judgment of sentence of thirty

and   one-half   to   sixty-one   years   imprisonment,    and    we   affirmed.

Commonwealth v. Veretnov, 87 A.3d 378 (Pa.Super. 2013) (unpublished

memorandum). Our Supreme Court denied allowance of appeal on February

6, 2014. Commonwealth v. Veretnov, 85 A.3d 484 (Pa. 2014).

      On December 24, 2014, Appellant filed a timely PCRA petition, and

counsel was appointed. Counsel filed an amended PCRA petition accusing trial

counsel of ineffectiveness in one respect: for failing to call Pennsylvania State

Trooper Leigh Barrows as a witness. The PCRA court issued a notice of its

                                      -2-
J-S46007-17



intent to dismiss that petition without a hearing, and, on November 9, 2015,

an order was docketed denying PCRA relief. In the order, the PCRA court

determined that trial counsel was not ineffective for neglecting to call the

witness in question. On November 22, 2016, Appellant filed a document of

record complaining about PCRA counsel’s failure to raise other issues that

Appellant wanted the court to consider in that timely PCRA proceeding.

       Three months later, on February 11, 2016, Appellant filed a second

petition for PCRA relief, maintaining that he should be granted the right to file

a nunc pro tunc appeal from the denial of PCRA relief because PCRA counsel

abandoned him by not pursuing a requested appeal from the November 9,

2016 order denying PCRA relief and because he never received the court’s

Pa.R.Crim.P. 907 notice of intent to dismiss the PCRA petition without a

hearing. On August 8, 2016, the February 11, 2016 petition was granted, and

Appellant’s appellate rights were reinstated.1    This timely appeal from the

November 9, 2016 denial of PCRA relief followed.




____________________________________________


1  The Commonwealth does not suggest that the February 11, 2016 petition
was an untimely, serial PCRA petition. Furthermore, the decision to allow
Appellant to file a nunc pro tunc appeal, under the circumstances and timing
in question, is proper under the reasoning of Commonwealth v. Bennett,
930 A.2d 1264 (Pa. 2007), which held that a defendant should be permitted
to file a nunc pro tunc appeal from the denial of PCRA relief pursuant to an
untimely PCRA petition where the defendant claimed abandonment by PCRA
counsel, was unaware of the denial of relief, and diligently discovered when
relief was denied.

                                           -3-
J-S46007-17



      On appeal, Appellant claims that “previous court-appointed PCRA

counsel, Justin P. Miller, Esq[uire,] provided ineffective assistance during

collateral review proceedings in the instant matter by failing to raise the

following issues in his July 10, 2015, amended petition for post-conviction

relief.” Appellant’s brief at 6. Appellant proceeds to list four issues that prior

PCRA counsel was ineffective for not pursuing.

      The PCRA court notes that it did not address the present allegations of

PCRA counsel’s ineffectiveness as they were not presented to it. We are aware

that allegations of PCRA counsel’s ineffectiveness may not be raised for the

first time on appeal. Commonwealth v. Jette, 23 A.3d 1032, 1044 n.14

(Pa. 2011); Commonwealth v. Hill, 16 A.3d 484, 497 n.17 (Pa. 2011);

Commonwealth v. Colavita, 993 A.2d 874, 894 n 12 (Pa. 2010);

Commonwealth v. Pitts, 981 A.2d 875 (Pa. 2009); Commonwealth v.

Ligons, 971 A.2d 1125 (Pa. 2009) (plurality); see also Commonwealth v.

Henkel, 90 A.3d 16 (Pa.Super. 2014).

      However, in the present case, on November 22, 2016, while the PCRA

court retained jurisdiction, Appellant filed a fourteen page pro se document.

Therein, he raised various complaints about PCRA counsel’s representation

during the PCRA proceeding and those complaints included PCRA counsel’s

refusal to raise claims that Appellant considered meritorious and desired to

pursue.




                                      -4-
J-S46007-17



      In its Pa.R.A.P. 1925(a) opinion, the PCRA court acknowledged that

Appellant’s Pa.R.A.P. 1925(b) statement presented issues regarding PCRA

counsel’s ineffectiveness that were not preserved. The PCRA court continued

that, normally, a PCRA petitioner can assert PCRA counsel’s ineffectiveness

after receiving the Pa.R.Crim.P. 907 notice of intent to dismiss, but that

Appellant was unaware of the notice. The PCRA court opined that, “given the

procedural posture of this case, the Court does not believe these claims [of

PCRA counsel’s ineffectiveness] are waived despite not being raised in

response to the [Pa.R.Crim.P.] 907 Notice.” Opinion in Response to Matters

complained of on Appeal, 10/19/16, at 2.         The PCRA court additionally

concluded that Appellant’s allegations “would likely require an evidentiary

hearing.” Id. at 3. It observed that, in light of this pending appeal, it lacked

jurisdiction to order a hearing, and the PCRA court asked this Court to consider

these circumstances in considering whether relief is warranted herein.

Essentially, then, the PCRA court is inviting us to remand this matter so that

it can consider the present allegations of ineffectiveness of PCRA counsel.

      The pertinent facts are as follows. Appellant was unable to raise his

allegations of ineffective assistance of PCRA counsel since he did not receive

the Pa.R.Crim.P. 907 notice. He also filed of record a pro se document raising

PCRA counsel’s ineffectiveness, and the document was presented while the

PCRA court still had jurisdiction. In light of these circumstances, we accept




                                     -5-
J-S46007-17



the PCRA court’s invitation to remand this matter so that it can consider the

merits of Appellant’s claims of PCRA counsel’s ineffectiveness.

      Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2017




                                     -6-